1

2                                                                   7/8/2019
3
                                                                    CW
4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   RICHARD GREEN, an individual; AIR Case No. 2:18-cv-10797-SVW-SK
12   PATENTS LLC, a California limited liability
                                                 Assigned for all purposes to
     company; and MEDICAL VISIONS, INC., a
13                                               Hon. Stephen V. Wilson
     California Corporation,
14                           Plaintiffs,         STIPULATED PROTECTIVE
                                                 ORDER
15         vs.
                                                 Compl. Filed: October 11, 2018
16   AILNH, LLC,                                 FAC Filed: March 14, 2019
17                           Defendant.

18   AILNH, LLC,
19                                  Counter-Claimant
           vs.
20
     RICHARD GREEN, an individual; AIR
21   PATENTS LLC, a California limited liability
22   company; and MEDICAL VISIONS, INC., a
     California Corporation,
23
                             Counter-Defendant
24

25

26

27

28

     523117.00605/120881306V.1                     1
                                      STIPULATED PROTECTIVE ORDER
1                                       STIPULATION
2            IT IS HEREBY STIPULATED pursuant to Fed. R. Civ. P. 26(c) by and
3    between Plaintiffs and Counter-Defendant Richard Green, Air Patents LLC, and
4    Medical Visions, Inc. (collectively, “Plaintiffs”) and Defendant and Counter-Claimant
5    AILNH, LLC (“Defendant”) on the other hand, through their respective attorneys of
6    record, that a Protective Order (“Order” or “Stipulated Protective Order”) may be
7    entered by the Court in this action as follows:
8    1.      PURPOSES AND LIMITATIONS
9            Plaintiffs and Defendant acknowledge that disclosure and discovery activity in
10   this litigation will involve production of confidential, proprietary, trade secret,
11   medical, psychological, personal or private information for which special protection
12   from public dissemination or disclosure (and from use for any purpose other than
13   prosecuting and defending this matter) would be warranted. Pursuant to Fed. R. Civ.
14   P. 26(c), Local Rule 79-5, and any other applicable local laws and rules, the Parties
15   wish to facilitate the orderly and efficient disclosure of relevant information, and to
16   minimize the potential for unauthorized disclosure of confidential information.
17           The Parties acknowledge that any use of information or items deemed
18   “Protected Material” pursuant to this Stipulated Protective Order at trial or in other
19   court hearings or proceedings shall be governed exclusively by the orders of the
20   presiding judge. The Parties further acknowledge that the terms of this Stipulated
21   Protective Order do not apply to or operate to constrain in any way the Court or the
22   Court’s personnel, who are subject only to the Court’s internal procedures regarding
23   the handling of any material filed or lodged with the Court, including, without
24   limitation, material filed or lodged under seal. The Parties also acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to discovery
26   and that the protection it affords extends only to the limited information or items
27   deemed “Protected Material” as that term is defined below.
28   ///
     523117.00605/120881306V.1                  2
                                  STIPULATED PROTECTIVE ORDER
1            Counsel for Plaintiffs and Defendant have conferred on the issue of disclosure
2    of certain information relevant to the claims and defenses in the above-captioned
3    action. Plaintiffs and Defendant have agreed that both sides either have propounded or
4    will propound discovery seeking information and documents related to, inter alia,
5    confidential, proprietary, trade secret, personal or private information. Good cause
6    exists pursuant to Federal Rule of Civil Procedure 26(c) to protect those involved in
7    this litigation from the disclosure of such information without adequate safeguards in
8    place regarding confidentiality.
9    2.      DEFINITIONS
10           2.1     Party. Plaintiffs and Defendant, including his/its officers, directors,
11   employees, Experts or Consultants (as defined below) and outside counsel (as defined
12   below).
13           2.2     Disclosure or Discovery Material. All items or information, regardless
14   of the medium or manner generated, stored, or maintained (including, among other
15   things, testimony, transcripts, or tangible things) that are produced or generated in
16   disclosures, responses to discovery or other requests for documentation in this matter.
17           2.3     Competitor. “Competitor” means any manufacturer of, or any entity
18   involved in the sale of, medical devices and any person who, upon reasonable and
19   good faith inquiry, could be determined to be employed by, to be a consultant doing
20   research for, or otherwise to be retained by any manufacturer of, or any entity
21   involved in the sale of, medical devices.
22           2.4     “CONFIDENTIAL” Information or Items.               Any hardcopy or
23   electronic document, information, testimony (i.e., depositions, declarations, or other
24   pre-trial statements in this Litigation), and all copies, data, extracts, compilations,
25   summaries, reports, and information obtained, derived, or generated from such
26   material that the party designating the material as confidential reasonably believes to
27   be entitled to confidential treatment under Federal Rule of Civil Procedure
28   26(c)(1)(G), Local Rule 79-5, or other applicable laws or regulations. Confidential
     523117.00605/120881306V.1                   3
                                   STIPULATED PROTECTIVE ORDER
1    material includes, but is not limited to, trade secrets (as defined in the Uniform Trade
2    Secrets Act); other confidential or proprietary research, development, or commercial
3    information; all information that, if disclosed, could result in competitive, commercial,
4    or business harm; and any person’s personal identifying information, financial
5    information, medical/insurance information, or other information that is private under
6    applicable laws or regulations.
7            2.5      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
8    Information or Items. Extremely sensitive information that the Disclosing Party
9    considers in good faith to contain or comprise information covered by paragraph 2.4
10   above, but that is so highly sensitive or confidential that disclosure to a Party would
11   pose a substantial risk of impairing the personal, business or commercial interests of
12   the Designating Party or others subject to Rule 26(c) or under other applicable laws,
13   including, but not limited to, information relating to changes and/or improvements
14   made to the Device after the Asset Purchase Agreement, 1 testing and/or evaluations
15   relating to the revised/improved device, potential uses of the Device, and AINLH’s
16   potential licensees.
17           2.6      Producing Party.               A Party that produces Disclosure or Discovery
18   Material in this case.
19           2.7      Receiving Party. A Party that receives Disclosure or Discovery Material
20   from a Producing Party.
21           2.8      Designating Party. A Party that designates information or items that it
22   produces       in    disclosures        or    in    responses        to    discovery       or     otherwise      as
23   “CONFIDENTIAL” Information or Items or “HIGHLY CONFIDENTIAL-
24   ATTORNEYS’ EYES ONLY” Information or Items.
25           2.9      Challenging Party.                A Party that challenges the designation of
26   information or items under this Stipulated Protective Order.
27
     1
      The Parties incorporate the meaning set forth in the First Amended Complaint of the terms “Device” and “Asset
28   Purchase Agreement.”

     523117.00605/120881306V.1                           4
                                           STIPULATED PROTECTIVE ORDER
1            2.10 Protected Material.       Any Disclosure or Discovery Material that is
2    designated       as     “CONFIDENTIAL”     Information     or   Items    or   “HIGHLY
3    CONFIDENTIAL-ATTORNEYS’ EYES ONLY” Information or Items.
4            2.11 Outside Counsel. Attorneys who are not employees of a Party but who
5    are retained to represent or advise a Party in this action, including their employees and
6    independent companies or agencies that Outside Counsel directly retains on behalf of
7    a Party to perform litigation support services, including for example steno- or
8    videographic services.
9            2.12 Expert or Consultant.         A person with specialized knowledge or
10   experience in a matter pertinent to the litigation who has been retained by a Party or
11   its counsel to serve as an expert or as a consultant in this action (regardless whether
12   the individual serves as a witness). This definition includes a professional jury or trial
13   consultant retained in connection with this litigation. An expert for purposes of this
14   Stipulated Protective Order shall not include anyone who is a past or current employee
15   of either an opposing Party or a Competitor.
16           2.13 Professional Vendors. Persons or entities that provide litigation support
17   services (e.g., photocopying; videotaping, translating; preparing exhibits or
18   demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and
19   their employees and subcontractors.
20   3.      SCOPE
21           The protections conferred by this Stipulated Protective Order cover not only
22   Protected Material (as defined above), but also any information copied or extracted
23   therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
24   testimony, conversations, or presentations by parties or counsel in this action or in
25   other settings that might reveal Protected Material. Nothing in this Order shall be
26   construed as requiring disclosure of documents, information or any other materials
27   that are subject to applicable privileges or immunities or that are, or may be claimed to
28   be, otherwise beyond the scope of permissible discovery. Nothing herein shall be
     523117.00605/120881306V.1                   5
                                   STIPULATED PROTECTIVE ORDER
1    construed as an admission or concession by any party that any Protected Material
2    constitutes relevant, material, or admissible evidence in this matter.
3    4.      DURATION
4            The parties to this Stipulated Protective Order intend that the protections
5    conferred by the designation of material as “Protected Material” shall apply to any
6    documents produced in this litigation so designated, regardless of whether or not this
7    Order has been entered by the Court. Further, the parties agree to “meet and confer”
8    in good faith after the conclusion of the subject litigation (if not before) to ensure that
9    “Protected Material” does not become part of the “public record.”
10   5.      DESIGNATING PROTECTED MATERIAL
11           5.1     Exercise of Restraint and Care in Designating Material for
12   Protection.
13           Each Party that designates information or items for protection under this Order
14   must take care to limit any such designation to specific material that qualifies under
15   the appropriate standards, including, when reasonable, designating for protection only
16   those parts of material, documents, items, or oral or written communications which
17   qualify for protection under this Order.
18           If it comes to a Party’s attention that information or items that it designated for
19   protection do not qualify for protection at all, or do not qualify for the level of
20   protection initially asserted, that Party must promptly notify all other parties that it is
21   withdrawing the mistaken designation.
22           5.2     Manner and Timing of Designations.
23           Except as otherwise provided in this Order (see, e.g., second paragraph of
24   section 5.2(a), below), or as otherwise stipulated or ordered, material that qualifies for
25   protection under this Order must be clearly so designated before the material is
26   disclosed or produced. This, however, does not preclude a Designating Party from
27   designating Protected Material previously produced in this action prior to the Parties’
28   entry of this Stipulated Protective Order.
     523117.00605/120881306V.1                   6
                                   STIPULATED PROTECTIVE ORDER
1            Designation in conformity with this Order requires:
2                    (a)     For information in documentary form (apart from transcripts of
3    depositions or other pretrial or trial proceedings):
4                            (i)     Documents Produced in Image, PDF, or hardcopy form
5    (“Image”). The Designating Party shall place on each page the following legend:
6    CONFIDENTIAL,                 SUBJECT   TO    PROTECTIVE         ORDER       or   HIGHLY
7    CONFIDENTIAL ATTORNEYS’ EYES ONLY, CONFIDENTIAL, SUBJECT TO
8    PROTECTIVE ORDER. The legend shall not obscure any content of the original
9    document. Any person making a copy of the image, if authorized under this Order,
10   shall ensure that the same legend shows on the copy.
11                           (ii)    Documents Produced in Native Format (“native file”). A
12   Designating Party shall rename each native file to include, at the end of the file name
13   and prior to the file extension, the following language: CONFIDENTIAL or HIGHLY
14   CONFIDENTIAL ATTORNEYS’ EYES ONLY. Any person making any copy of the
15   native file, if authorized under this Order, shall not rename the file.
16                   (b)     For testimony given in deposition or in other pre-trial or trial
17   (litigation) proceedings:
18           The Designating Party may designate information disclosed on the record at the
19   deposition,        including      testimony   and    exhibits,   as       “CONFIDENTIAL
20   INFORMATION” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” and
21   request the preparation of a separate transcript of such material.           Such separate
22   transcript shall include both deposition testimony and exhibits so designated. In
23   addition, deposition transcripts and exhibits shall be deemed confidential for thirty
24   (30) days after the Parties’ receipt of the final transcript. A Designating Party may
25   designate in writing, within thirty (30) days after receipt of any final deposition
26   transcript in the action, the specific pages of the transcript and exhibits to be treated as
27   “CONFIDENTIAL INFORMATION” OR “HIGHLY CONFIDENTIAL ATTORNEYS’
28   EYES ONLY.” The Designating Party shall then be responsible to notify the Court
     523117.00605/120881306V.1                       7
                                       STIPULATED PROTECTIVE ORDER
1    Reporter and the Court Reporter shall provide a separate transcript which shall include
2    both deposition testimony and exhibits so designated.
3            Transcript pages containing Protected Material must be separately bound by the
4    court reporter, who must affix to the top of each such page the legend
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY,” as
6    instructed by the Party offering or sponsoring the witness or presenting the testimony.
7                     (c)     Information Contained in Responses to Written Discovery:
8            A Designating Party may designate information disclosed in response to written
9    discovery requests (including subpoenas) as “CONFIDENTIAL INFORMATION” or
10   “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” by so indicating in said
11   responses, on each page of any documents produced with such responses, and/or as
12   otherwise provided in Paragraph 5.2 above, identifying those responses being so
13   designated. In addition, a Designating Party may designate in writing, within thirty
14   (30) days after receipt of another Party or non-party’s responses to written discovery
15   requests, the specific responses, documents, and/or other information to be treated as
16   “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL ATTORNEYS’
17   EYES ONLY.”
18           5.3      Protected Material Disclosed by a Non-Party.
19                    For 30 days after a non-party makes disclosures in this proceeding, the
20   entire disclosure shall be treated as Protected Material under this Order.
21                    Within the 30-day period, the non-party or a Party in this action may
22   notify all other parties that all or specific portions of the disclosure are Protected
23   Material. Thereafter, the designated portions shall remain subject to this Order.
24           5.4      Inadvertent Failure to Designate.
25           An inadvertent failure to designate qualified information or items as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” does
27   not, standing alone, waive the Designating Party’s right to secure protection under this
28   Order      for    such      material.   If   material   is   appropriately   designated    as
     523117.00605/120881306V.1                       8
                                       STIPULATED PROTECTIVE ORDER
1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY” after
2    the material was initially produced, the Receiving Party, on notification of the
3    designation, must make reasonable efforts to assure that the material is treated in
4    accordance with the provisions of this Order.
5            5.5     Challenges to Designations.
6            A Party may challenge the propriety of any designation of any Discovery
7    Disclosure or Discovery Material made pursuant to this Order. The challenge shall be
8    made within three (3) court days of the Challenging Party’s receipt of the material to
9    be challenged. A challenge may be made by serving by e-mail on all other Parties (and
10   third parties, if applicable) a “Notice of Objection” that identifies with particularity
11   the Protected Material as to which the designation is challenged and states the basis
12   for each challenge.
13                   (a)     After any challenge is asserted to a designation made according to
14   the procedures set forth in paragraph 5.2 above and its various sub-paragraphs, the
15   Protected Material shall continue to have its designation until the challenge is fully
16   resolved according to the procedures set forth in this paragraph 5.5.
17                   (b)     Intentionally omitted.
18                   (c)     The Parties will strictly comply with Local Rule 37-1 and will
19   attempt to resolve each challenge in good faith before requesting judicial intervention.
20   The Parties must begin the process by conferring directly (in voice to voice dialogue;
21   other forms of communication are not sufficient) within three (3) court days of the
22   date of service of the Notice of Objection. In conferring, the Challenging Party must
23   explain the basis for its belief that the confidentiality designation was not proper and
24   must give the Designating Party and opportunity to review the designated material, to
25   reconsider the circumstances, and, if no change in designation is offered, to explain
26   the basis for the chosen designation.
27                   (d)     If the conference described in paragraph 5.5(c) does result in an
28   agreement regarding the subjects of the Notice of Objection, the Receiving Party may
     523117.00605/120881306V.1                     9
                                     STIPULATED PROTECTIVE ORDER
1    file a motion objecting to the designation and seeking the Court’s approval to re-
2    designate the identified information. Such a motion (either on regular notice or
3    through ex parte application) must be made in a manner that it will be fully briefed no
4    later than thirty (30) days prior to the trial date. In seeking judicial intervention, the
5    Parties will strictly comply with Local Rules 37-2 and 79-5, including, specifically,
6    Local Rule 79-5.2.2. The Designating Party shall bear the burden of establishing that
7    it properly designated the Protected Material within the meaning of this Protective
8    Order or that the information is otherwise deserving of an alternative designation.
9            If such a motion is timely filed, the original designation shall remain effective
10   until service of notice of entry of an order re-designating the materials.
11   6.      ACCESS TO AND USE OF PROTECTED MATERIAL
12           6.1     Basic Principles.
13           A Receiving Party may use Protected Material only for purposes of prosecuting
14   and defending this action. Such Protected Material may be disclosed only to the Court
15   and its employees or other staff (e.g., externs) and to the categories of persons
16   described in this Stipulated Protective Order. When the litigation has been concluded,
17   a Receiving Party shall comply with the provisions of paragraphs 4, 8, 9 and 13.
18           6.2     Pleadings, Motion Papers, and Written Discovery Papers.                     The
19   Parties shall comply with all of the requirements contained in L.R. 79-5 prior to
20   including any material that another party has designated as Protected Material in
21   pleadings, motion papers (written motions, affidavits, and briefs), or written discovery
22   papers (requests and responses).
23           6.3      Protected Material, including, without limitation, material
24   designated as “CONFIDENTIAL,” May Be Disclosed Only to the Following
25   Qualified Persons:
26                   (a)     All Parties in this Action (including his/its officers, directors, and
27   employees);
28   //
     523117.00605/120881306V.1                      10
                                      STIPULATED PROTECTIVE ORDER
1                    (b)     Outside Counsel as defined above, including counsel’s partners,
2    employees, and agents (e.g., outside copy services, litigation-support services, and
3    stenographers) retained in the Action;
4                    (c)     Experts or Consultants, as defined above, but only if: (1) the
5    Expert or Consultant has signed a copy of the Certification (Exhibit A), (2) is not a
6    Competitor of the Designating Party, and (3) Counsel for the Party retaining the
7    Expert or Consultant, after duly diligent inquiry, does not know of any instance in
8    which the Expert or Consultant has been found to be in violation of the terms of a
9    protective order in any legal proceeding;
10                   (d)     A witness at a deposition or pre-trial hearing, if the witness will
11   give relevant testimony regarding the Protected Material to be disclosed or if
12   disclosure is necessary to prepare the witness for the testimony, and only after the
13   witness has signed a copy of the Certification;
14                           (i)       This provision does not preclude the Designating Party from
15   objecting to or moving to preclude disclosure to any witness, or from seeking
16   amendment of this provision in the future;
17                   (e)     Any person identified as an author, source, addressee, or recipient
18   of the material or who already has a copy of the “CONFIDENTIAL” Information,
19   provided such persons may not retain any “CONFIDENTIAL” Information shown to
20   them and only after execution of the Certification;
21                   (f)     Any other person mutually agreed upon among the Parties, but
22   only if that person has signed the Certification;
23                   (g)         Any mediators or arbitrators selected to assist in resolution of this
24   matter, and their personnel actively engaged in assisting them;
25                   (h)         The Court or any Court personnel, including any court reporters;
26   and,
27                   (i)         Any other person by written agreement of the Designating Party
28   and only after execution of the Certification.
     523117.00605/120881306V.1                         11
                                         STIPULATED PROTECTIVE ORDER
1            6.4     Information Designated as “HIGHLY CONFIDENTIAL -
2    ATTORNEYS’ EYES ONLY” May Be Disclosed Only to the Following Qualified
3    Persons:
4                    (a)     Outside Counsel as defined above, including counsel’s partners,
5    employees, and agents (e.g., outside copy services, litigation-support services, and
6    stenographers) retained in the Action;
7                    (b)     Experts or Consultants, as defined above, but only if: (1) the
8    Expert or Consultant has signed a copy of the Certification (Exhibit A), (2) is not a
9    Competitor of the designating Party, and (3) Counsel for the Party retaining the Expert
10   or Consultant, after duly diligent inquiry, does not know of any instance in which the
11   Expert or Consultant has been found to be in violation of the terms of a protective
12   order in any legal proceeding;
13                   (c)     Any person identified as an author, source, addressee, or recipient
14   of the material or who already has a copy of the “HIGHLY CONFIDENTIAL -
15   ATTORNEYS’ EYES ONLY” Information, provided such persons may not retain any
16   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” Information shown to
17   them and only after execution of the Certification;
18                   (d)     Any mediators or arbitrators selected to assist in resolution of this
19   matter, and their personnel actively engaged in assisting them;
20                   (e)     The Court or any Court personnel, including any court reporters;
21                   (f)     A witness at a deposition or pre-trial hearing, if the witness will
22   give relevant testimony regarding the Highly Confidential - Attorneys’ Eyes Only
23   Information to be disclosed or if disclosure is necessary to prepare the witness for the
24   testimony, and only after the witness has signed a copy of the Certification; and
25                   (g)     Any other person by written agreement of the Designating Party
26   and only after execution of the Certification.
27   //
28   //
     523117.00605/120881306V.1                     12
                                     STIPULATED PROTECTIVE ORDER
1            6.5     Required Handling of Protected Material.
2            (a)     Protected Material shall not be disclosed to anyone for any purpose other
3    than as required for the preparation of trial or any appeal in this action, and, in that
4    limited context, shall be disclosed only to Qualified Persons as set out below.
5    Protected Material shall not be used for any business, competitive or other non-
6    litigation purpose.
7                    (i)     Protected Material in native format may be copied solely (a) for
8    use in a litigation-support application or (b) as mutually agreed upon by the parties.
9            (b)     Each Party and its counsel, and each Qualified Person identified in
10   paragraphs 6.3 and 6.4 (other than the Court), including any person or entity acting on
11   behalf of, or for the benefit of, that Qualified Person, (i) shall not permit or enable
12   unauthorized dissemination of Protected Material to anyone; (ii) shall take all
13   necessary and prudent measures to preserve the security of Protected Material,
14   including measures to minimize risks of hacking of, and other unauthorized access to,
15   systems on which Protected Material is stored or through which it is transmitted; and
16   (iii) shall physically store, maintain, and transmit Protected Material solely within the
17   United States.
18           (c)     If Protected Material is disclosed in a manner not authorized by this
19   Order, or if an attempt is made to hack or otherwise gain unauthorized access to a
20   system containing Protected Material (jointly, “unauthorized actions”), each Party or
21   Qualified Person with knowledge of the unauthorized actions immediately shall take
22   necessary and prudent remedial measures to prevent their reoccurrence and promptly
23   shall inform the Designating Party of such remedial measures and of all facts relating
24   to the unauthorized actions, including identification of all Protected Material
25   disclosed.
26           (d)      Nothing in this Order shall limit any Designating Party’s use of its own
27   documents, including disclosure of its own Protected Material to any person for any
28   purpose.
     523117.00605/120881306V.1                     13
                                     STIPULATED PROTECTIVE ORDER
1    7.      REDACTIONS
2            Prior to any discovery-related disclosure or production, the Producing Party
3    may redact information or material that is protected from disclosure by applicable
4    privilege or immunity, that is governed by any applicable privacy law or regulation,
5    that contains commercially sensitive or proprietary non-responsive information, or
6    that any Order entered in this Action allows to be redacted. The Producing Party also
7    may withhold entire non-responsive attachments in a document family and may
8    produce slipsheets in their place.
9            7.1     Methods of Redaction.
10                   (a)     Each redaction in a TIFF-image shall be indicated clearly on the
11   image as being based on “Privilege” or “Other.”
12                   (b)     For native files requiring redaction, redacted text shall be replaced
13   with the terms “Privilege” or “Other,” and the Producing Party shall produce the
14   redacted file either in native format or in an authorized TIFF-image format.
15                   (c)     For metadata fields requiring redaction, field content shall be
16   replaced by the term “Redacted,” and the modified field shall be included in any
17   required .dat file.
18                   (d)     The terms of paragraph 5.4 above shall apply to any unintentional
19   failure to redact information.
20   8.      DESIGNATING PARTY’S USE OF OWN DOCUMENTS
21           Nothing in this Order shall limit any Designating Party’s use of its own
22   documents and information, including Protected Material, in this action or otherwise.
23   Such disclosure shall not affect any designations made pursuant to the terms of this
24   Order so long as the disclosure is made in a manner that is reasonably calculated to
25   maintain the confidentiality of the information.
26   //
27   //
28   //
     523117.00605/120881306V.1                      14
                                      STIPULATED PROTECTIVE ORDER
1    9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
2    IN OTHER LITIGATION
3            If a Receiving Party is served with a subpoena or an order issued in other
4    litigation that would compel disclosure of any information or items designated in this
5    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
6    ONLY,” the Receiving Party must so notify the Designating Party’s Outside Counsel
7    in writing sent by e-mail immediately and in no event more than seven business days
8    after receiving the subpoena or order. Such notification must include a copy of the
9    subpoena or court order, the identification of the Protected Material(s) which the
10   Receiving Party believes to be implicated by the subpoena or order, and must indicate
11   the basis or bases by which the Receiving Party believes that the identified documents
12   are subject to disclosure.
13           The Receiving Party must also immediately inform, in writing, the party
14   causing the subpoena or order to issue that some or all responsive material is subject
15   to this Protective Order. A copy of this Stipulated Protective Order shall be included
16   therewith.
17           The purpose of imposing these duties is to alert the interested parties to the
18   existence of this Protective Order and to afford the Designating Party in this case an
19   opportunity to protect its confidentiality interests in the court from which the
20   subpoena or order issued.
21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to recover all copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
28   //
     523117.00605/120881306V.1                  15
                                  STIPULATED PROTECTIVE ORDER
1    request that such person or persons to return and/or destroy all copies of all materials
2    so disclosed and certify that such return and/or destruction has taken place.
3    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4    PROTECTED MATERIAL
5            The production of information protected by the attorney-client privilege, work
6    product doctrine, or any other privilege or protection from disclosure is not a waiver
7    of the privilege or protection from discovery in this case or in any other federal or
8    state proceeding. If information is produced in discovery that is subject to a claim of
9    privilege or of protection as a trial-preparation material, the party making the claim
10   may notify any party that receiving such information of such claim and the basis for it.
11   After being notified, a Party must promptly return or destroy the specified information
12   and any copies it has and may not sequester, use or disclose the information until the
13   claim is resolved. When a Producing Party gives notice to Receiving Parties that
14   certain inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal Rule
16   of Civil Procedure 26(b)(5)(B). This provision is not intended to modify whatever
17   procedure may be established in an e-discovery order that provides for productions
18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),
19   insofar as the parties reach an agreement on the effect of disclosure of a
20   communication or information covered by the attorney-client privilege or work
21   product protection, the parties may incorporate their agreement in the stipulated
22   protective order submitted to the court.
23           If the Receiving Party receives documents, ESI, or other forms of information
24   from the Producing Party that, upon inspection or review, appear in any respect to
25   contain or constitute potentially privileged information, the Receiving Party shall
26   immediately stop review of such information, shall not distribute it further even
27   amongst the Party’s own case team except as strictly necessary to confirm the
28   privileged nature of its contents, promptly sequester the potentially privileged
     523117.00605/120881306V.1                  16
                                  STIPULATED PROTECTIVE ORDER
1    information, and immediately identify the potentially privileged information to the
2    Producing Party.
3            The Receiving Party may object to the Producing Party’s designation of
4    disclosed information as privileged material by providing written notice of such
5    objection within seven days of its receipt of a written demand for the return of the
6    disclosed privileged material. The Parties will strictly comply with Local Rules 37-1
7    and 37-2 in connection with any dispute regarding the designation of information as
8    privileged material.        If the Parties are unable to resolve any such dispute, the issue
9    shall be resolved by the Court after an in camera review of the disclosed privileged
10   material. However, the Receiving Party agrees not to argue in connection with a
11   dispute over privileged material that the information may not have been reviewed by
12   the Producing Party prior to its disclosure or that the Producing Party did not take
13   reasonable steps to prevent disclosure. Pending resolution of any such dispute by the
14   Court, the Receiving Party shall not review and shall not use the disclosed privileged
15   material in any respect.
16           This Order shall be interpreted to provide the maximum protection allowed by
17   Federal Rule of Evidence (“FRE”) 502(d).              FRE 502(b) is inapplicable to any
18   disclosed privileged material. Under FRE 502(d) and 28 U.S. Code § 1738, this Order
19   shall be enforceable and granted full faith and credit in all other state and federal
20   proceedings. Any subsequent conflict of law analysis shall apply the law most
21   protective of privilege and work product.
22           Nothing contained herein is intended to or shall serve to limit a party’s right to
23   conduct a review and segregation for withholding from production documents, ESI or
24   information (including metadata) on the basis of relevance or responsiveness to
25   discovery requests, or that is privileged material.
26   //
27   //
28   //
     523117.00605/120881306V.1                      17
                                      STIPULATED PROTECTIVE ORDER
1    12.     MISCELLANEOUS
2            12.1 Right to Further Relief.
3            All Parties reserve the right to seek modification of this Order at any time for
4    good cause, including obtaining appropriate orders for deponents who refuse to sign
5    the attached Certification (i.e. Exhibit A). The Parties agree to meet and confer prior
6    to seeking to modify this Order for any reason. The restrictions imposed by this Order
7    may only be modified or terminated by written stipulation of all Parties or by order of
8    Court. No Party shall be prejudiced in any way of its right to petition the Court for a
9    further protective order relating to any purportedly confidential information. Nothing
10   in this Order Shall prevent any Party from seeking additional Protective Orders or
11   other appropriate relief with respect to the scope of discovery and/or any discovery
12   requests, depositions, and/or portions thereof that such Party believes to be
13   inappropriate, harassing, or otherwise impermissible under applicable law.
14           12.2 Right to Assert Other Objections.
15           By stipulating to the entry of this Protective Order, no Party waives any right it
16   otherwise would have to object to disclosing or producing any information or item on
17   any ground not addressed in this Stipulated Protective Order. Similarly, no Party
18   waives any right to object, on any ground, to use in evidence of any Protected
19   Material.
20           12.3 Filing Protected Material.
21           Without written permission from the Designating Party or a court order secured
22   after appropriate notice to all interested persons, a Party may not file in the public
23   record in this action any Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5.2. In the event that a
25   Party’s request to file Protected Material under seal is denied by the Court, then the
26   Receiving Party may file the information in the public record unless otherwise
27   instructed by the Court.
28   //
     523117.00605/120881306V.1                   18
                                   STIPULATED PROTECTIVE ORDER
1    13.     COMPLIANCE WITH ORDER
2            A Party’s compliance with the obligations imposed on it by this Order,
3    including any obligations concerning the treatment of information designated as
4    “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL ATTORNEYS’
5    EYES ONLY” shall not be deemed an admission by the complying Party or otherwise
6    be evidence that the information so designated is confidential, proprietary, trade
7    secret, or private information. Nor shall such compliance be deemed a waiver of the
8    complying Party’s right to challenge the Designating Party’s designation of Protected
9    Material as “CONFIDENTIAL INFORMATION” or “HIGHLY CONFIDENTIAL
10   ATTORNEYS’ EYES ONLY.”
11   14.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12   IN OTHER LITIGATION
13           If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this action as
15   “CONFIDENTIAL,” that Party must:
16                   (a)     promptly notify in writing the Designating Party. Such notification
17   shall include a copy of the subpoena or court order;
18                   (b)     promptly notify in writing the party who caused the subpoena or
19   order to issue in the other litigation that some or all of the material covered by the
20   subpoena or order is subject to this Protective Order. Such notification shall include a
21   copy of this Stipulated Protective Order; and
22                   (c)         cooperate with respect to all reasonable procedures sought to be
23   pursued by the Designating Party whose Protected Material may be affected.
24           If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this
26   action as “CONFIDENTIAL” before a determination by the court from which the
27   subpoena or order issued, unless the Party has obtained the Designating Party’s
28   permission. The Designating Party shall bear the burden and expense of seeking
     523117.00605/120881306V.1                         19
                                         STIPULATED PROTECTIVE ORDER
1    protection in that court of its confidential material – and nothing in these provisions
2    should be construed as authorizing or encouraging a Receiving Party in this action to
3    disobey a lawful directive from another court.
4    15.     FINAL DISPOSITION
5            Unless otherwise ordered or agreed in writing by the Producing Party, within
6    thirty (30) days after the final termination of this litigation, each Receiving Party must
7    return all Protected Material to the Producing Party. As used in this subdivision, “all
8    Protected Material” includes all copies, abstracts, compilations, summaries or any
9    other form of reproducing or capturing any of the Protected Material.               With
10   permission in writing from the Producing Party, the Receiving Party may destroy
11   some or all of the Protected Material instead of returning it. Whether the Protected
12   Material is returned or destroyed, the Receiving Party must submit a written
13   certification to the Producing Party (and, if not the same person or entity, to the
14   Designating Party) by the thirty day deadline that identifies (by category, where
15   appropriate) all the Protected Material that was returned or destroyed and that affirms
16   that the Receiving Party has not retained any copies, abstracts, compilations,
17   summaries or other forms of reproducing or capturing any of the Protected Material.
18   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
19   pleadings, motion papers, transcripts, legal memoranda, correspondence or attorney
20   work product, even if such materials contain Protected Material. Any such archival
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     523117.00605/120881306V.1                  20
                                  STIPULATED PROTECTIVE ORDER
1    copies that contain or constitute Protected Material remain subject to the terms of this
2    Stipulated Protective Order.
3            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
4

5    DATED: June 4, 2019                 BLANK ROME LLP
6

7                                        By: /s/ Jonathan A. Loeb
8                                            Greg Bordo
                                             Jonathan A. Loeb
9
                                             Ghazal Tajmiri
10                                           Julianna Simon
                                         Attorneys for Defendant and Counterclaimant
11
                                         AILNH, LLC
12

13
     DATED: June 4, 2019                 TESSER | GROSSMAN LLP
14

15

16                                       By: /s/
                                             Brian M. Grossman
17                                           Gina Marie Simas
18                                       Attorneys for Plaintiffs and Counter-defendants
                                         RICHARD GREEN, AIR PATENTS LLC
19                                       and MEDICAL VISIONS, INC.
20

21

22   FOR GOOD CAUSE SHOWN, it is SO ORDERED.
23

24   Date: July 8, 2019                By:_______________________________________
25                                     Hon. Steve Kim
                                       United States Magistrate Judge
26

27

28

     523117.00605/120881306V.1                    21
                                    STIPULATED PROTECTIVE ORDER
1                                         EXHIBIT A
2                            Acknowledgment and Agreement to be Bound

3            I, ____________________________ do solemnly swear that I am fully familiar

4    with the terms of the Stipulated Protective Order entered in Green, et al. v. AILNH,

5    LLC, United States District Court for the Central District of California, Civil Action

6    No. 2:18-cv-10797-SVW-SK, and hereby agree to comply with and be bound by the

7    terms and conditions of said Order unless and until modified by further Order of this

8    Court. I hereby consent to the jurisdiction of said Court for purposes of enforcing this

9    Order.

10

11   DATED: _______________              By: ___________________________________
12

13                                       Name/Title: ____________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     523117.00605/120881306V.1                    22
                                    STIPULATED PROTECTIVE ORDER
